       Case 2:20-cv-00754-KJM-AC Document 9 Filed 08/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHANNON O. MURPHY, ESQ, SR.,                      No. 2:20-cv-0754 KJM AC PS
12                       Plaintiff,
13            v.                                        ORDER
14    LMC CONSTRUCTION,
15                       Defendant.
16

17           Plaintiff proceeds in this action in pro per. The matter was referred to a United States

18   Magistrate Judge as provided by Local Rule 302(c)(21).

19           On June 17, 2020, the magistrate judge filed findings and recommendations, which were

20   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

21   recommendations were to be filed within twenty-one days. ECF No. 7. Plaintiff has filed

22   objections to the findings and recommendations. ECF No. 8.

23           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

25   findings and recommendations to be supported by the record and by the proper analysis.

26   /////

27   /////

28   /////
                                                        1
      Case 2:20-cv-00754-KJM-AC Document 9 Filed 08/10/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed June 17, 2020, are adopted in full;
 3          2. This action is dismissed, without prejudice, for lack of prosecution and for failure to
 4   comply with the court’s order. See Fed. R. Civ. P. 41(b); Local Rule 110; and
 5          3. The clerk of court is directed to close this case.
 6   DATED: August 8, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
